Citation Nr: 1127121	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1970 and from June 1971 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

In February 2010, the Board reopened the Veteran's claim of entitlement to service connection for coronary artery disease and remanded the reopened claim for further evidentiary development.  After completion of the requested development, the RO/Appeals Management Center readjudicated the Veteran's claim, as reflected by an April 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The only medical opinion of record addressing the etiology of the Veteran's currently-diagnosed coronary artery disease fails to find that the condition manifested in or is otherwise related to service.

2.  While the Veteran served during the Vietnam Era, he did not have service in the Republic of Vietnam and is therefore not entitled to presumptive service connection for coronary artery disease based on presumed in-service herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309  (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in August 2006, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection (in addition to the criteria for reopening a claim, as the Veteran was seeking to reopen his coronary artery disease service connection claim).  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private records have been obtained.  Moreover, pursuant to the Board's remand instructions, the Veteran was provided with a VA examination and related medical opinion, and he testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Furthermore, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran contends that he is entitled to service connection for his currently-diagnosed coronary artery disease because this disease initially manifested during service, as reflected by his experience of chest pain during service and abnormal EKG results recorded during service. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran reports that he experienced chest pain in service, and an October 1976 service treatment record reflects the Veteran's report of experiencing chest pain when coughing and an assessment of flu.  The Veteran's service treatment records further reflect that EKG irregularities were recorded in service.  Specifically, the Veteran underwent an EKG in February 1978, at which time the reviewing physician noted that the Veteran had short PR intervals of .10 seconds and QRS intervals at the lower limits of the normal range, and the physician requested to review the Veteran's previous EKG's for comparative purposes.  Additionally, an EKG performed in April 1982 was noted to reveal sinus bradycardia.  However, upon separation from service, the Veteran denied ever having experienced any pain or pressure in his chest, any palpitation or pounding heart sensations, or any heart trouble.  Additionally, in the corresponding separation medical examination report, no abnormalities of the Veteran's heart were noted.

The Veteran's post-service records include a June 1986 VA chest x-ray that was taken to rule out the possibility of pneumonia (as the Veteran had chest congestion).  The x-ray was interpreted to reveal no active infiltrates and no evidence of cardiopulmonary disease.   An August 1989 VA chest x-ray also noted no evidence of acute chest disease.  The Veteran sought emergency room treatment in December 1992 for asthma with exacerbation, and a corresponding EKG was interpreted to reveal a probable old anterior septal infarction.  The Veteran was subsequently diagnosed with a heart disability in January 1993, at which time a cardiac catheterization revealed triple vessel coronary artery disease for which the Veteran underwent a quadruple coronary artery bypass that same month.  

The Veteran participated in a Board hearing in 2009, during which he testified that he experienced the symptoms of his currently-diagnosed coronary artery disease during service, stating his symptoms were fever, head congestion, and chest pain, and were assessed as pneumonia.  The Veteran further testified that after service, an EKG study revealed that he had experienced a prior heart attack.

The Veteran was afforded a VA examination in May 2010.  The examiner reviewed the Veteran's claims file in conjunction with the examination and noted the Veteran's in-service abnormal EKG studies and treatment for pneumonia and related complaint of chest pain when coughing.  The examiner also noted the Veteran's personal history of dyslipidemia and family history of coronary artery disease, as the Veteran reported that both his brother and father experiencing coronary artery disease when they reached middle age.  The examiner further noted his review of the Veteran's abnormal EKG study in 1992 and the manifestations of heart disease in 1993, at which time the Veteran underwent a quadruple coronary artery bypass graft surgery.  After examining the Veteran and reviewing a contemporaneous EKG study results, the examiner diagnosed the Veteran with atherolosclerotic coronary artery disease, status post quadruple coronary artery bypass graft in 1993.  However, the examiner opined that the Veteran's coronary artery disease did not manifest in and is not attributable to service.  In support of this opinion, the examiner cited the lack of any coronary events in service or a history of hypertension in service.  Moreover, the examiner stated that the short PR interval documented in conjunction with the Veteran's 1978 EKG and the sinus bradychardia documented in conjunction with the Veteran's 1982 EKG are not specific findings indicating coronary artery disease.  Rather, the examiner indicated that the Veteran's coronary artery disease was likely attributable to his strong family history of contracting this disease during middle age (as his father and brother had done) and his dyslipidemia, which is also not a condition noted in service.

After reviewing the evidence of record, the Board finds that service connection for coronary artery disease is not warranted.  With regard to the Veteran's reports of experiencing chest pain (as well as fever and congestion) in service, the Board finds that the Veteran is competent to make that report, and his reports are credible and corroborated by his service treatment records reflecting his treatment for pneumonia in service, as well as experiencing related chest pain when coughing.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran, as a lay person, is not qualified to link his in-service chest pain, or abnormal EKG findings, to his currently-diagnosed coronary artery disease.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

In that regard, the only medical opinion of record addressing the etiology of the Veteran's coronary artery disease was that the disease did not manifest in service and is not otherwise related to service.  The Board finds that the VA examiner's medical opinion is probative, as it was based on a thorough review of the Veteran's claims file and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, the examiner explained that the Veteran's in-service chest pain was attributable not to a coronary condition, but to pneumonia, and further explained that the Veteran's abnormal EKG findings were not indicative of coronary artery disease.  The Board also finds that the VA examiner's medical opinion is consistent with the evidence of record that reflects the Veteran's diagnosis of coronary artery disease more than 10 years after his discharge from service in 1982, and after chest x-rays conducted in 1986 and 1989 failed to reveal any cardiac abnormalities.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Thus, given the VA examiner's probative medical opinion that fails to link the Veteran's coronary artery disease to service, the Board finds that a basis for granting direct service connection for this disease has not been presented.

The Board further acknowledges that service connection for coronary artery disease (referred to as ischemic heart disease) is also available on a presumptive basis for those who served in Vietnam, presumed exposed to certain herbicides.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).  However, as the Veteran's service personnel records fail to reflect that the Veteran had service in the Republic of Vietnam, and as the Veteran himself has specifically denied such service, the provisions of 38 C.F.R. § 3.309(e) are inapplicable in the instant case.  Accordingly, the record fails to reflect a basis for awarding service connection for coronary artery disease on a presumptive basis, as well.  Thus, the Veteran's appeal is denied.


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


